Appeal from the Public Utilities Commission of Ohio. Taft, Chief Justice.
1. Section 4999.08, Revised Code, being a penal statute, must be strictly construed.
2. Where reasonably possible, a statute should be given a construction which will avoid rather than a construction which will raise serious questions as to its constitutionality.
3. The words “engine or locomotive” as used in Section 4999.08, Revised Code, do not include a tractor-like vehicle equipped with both railroad wheels and rubber tires which may be operated either on railroad tracks or on roads and which is used to move railroad cars around a re-pairshop yard. (New York Central Rd. Co. v. Public Utilities Commission, 121 OhioSt., 383, distinguished.)
Order affirmed.
Zimmerman, Matthias, O’Neill, Griffith, Herbert and Gibson, JJ., concur.